 


109 HR 1634 IH: Workforce Health Improvement Program Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1634 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Wamp (for himself, Mr. Udall of Colorado, Mr. Boehlert, Mr. Moran of Virginia, Mr. McGovern, Mr. Frank of Massachusetts, Mr. Schiff, and Mrs. Bono) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand workplace health incentives by equalizing the tax consequences of employee athletic facility use. 
 

1.Short titleThis Act may be cited as the Workforce Health Improvement Program Act of 2005. 
2.Employer-provided off-premises health club services
(a)Treatment as fringe benefitSubparagraph (A) of section 132(j)(4) of the Internal Revenue Code of 1986 (relating to on-premises gyms and other athletic facilities) is amended to read as follows:

(A)In generalGross income shall not include—
(i)the value of any on-premises athletic facility provided by an employer to his employees, and
(ii)fees or membership expenses paid by an employer to an athletic or fitness facility described in subparagraph (C) on behalf of its employees..
(b)Athletic facilities describedParagraph (4) of section 132(j) of such Code is amended by adding at the end the following new subparagraph:

(C)Certain athletic or fitness facilities describedFor purposes of subparagraph (A)(ii), an athletic or fitness facility described in this subparagraph is a facility—
(i)providing instruction in a program of physical exercise or offering facilities for the preservation, maintenance, encouragement, or development of physical fitness,
(ii)which is not a private club owned and operated by its members,
(iii)which does not offer golf, hunting, sailing, or riding facilities,
(iv)whose health or fitness facility is not incidental to its overall function and purpose, and
(v)which is fully compliant with the State of jurisdiction and Federal anti-discrimination laws..
(c)Employer deduction for dues to certain athletic facilities
(1)In generalParagraph (3) of section 274(a) of such Code (relating to denial of deduction for club dues) is amended by adding at the end the following new sentence: The preceding sentence shall not apply to fees or dues paid to athletic or fitness facilities (within the meaning of section 132(j)(4)(C))..
(2)Conforming amendmentSection 274(e)(4) of such Code is amended by inserting before the period at the end of the last sentence the following: (other than fees or dues paid to athletic or fitness facilities (within the meaning of section 132(j)(4)(C))).
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
